Citation Nr: 9924835	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-00 019	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for residuals of 
frostbite of both ears, currently rated as 20 percent 
disabling combined.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1944 to 
March 1946 and from November 1950 to October 1957. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1991 rating determination by the San Juan, Puerto Rico, 
Regional Office (RO).  This case was previously before the 
Board in August 1994, when it was remanded for additional 
development.  When the case was previously before the Board, 
the disability was rated 10 percent disabling as a bilateral 
disorder.  While the case was in Remand status, the RO 
recharacterized the disability to reflect assignment of a 10 
percent rating for each ear under revised rating criteria.  

In March 1999 service connection was denied for hearing loss 
as secondary to service-connected bilateral calcification of 
ear cartilage, residual of frostbite.  That matter has not 
been developed for appellate review.  


FINDING OF FACT

Residuals of frostbite of both ears are manifested by 
subjective complaints of itching and partial deformity of 
both auricles, with the auricles hard to palpation.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of frostbite 
is not warranted for either ear; and a combined rating in 
excess of 20 percent for residuals of frostbite of both ears 
is also not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.25, 4.26, 4.87, Code 6207 (1996); 
38 C.F.R. § 4.104, Code 7122 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran was treated in 
service for cold injury to both ears.  He filed a claim for 
VA benefits and was granted service connection for bilateral 
calcification of ear cartilage in 1966, and a 10 percent 
evaluation was assigned.

The veteran filed his current claim for increase in 1991.  In 
support of his claim is a statement from H. Cartagena, M.D. 
which indicated that in March 1991 the veteran was evaluated 
for complaints of diminished hearing and dizzy spells of long 
duration.  Examination revealed impacted cerumen bilaterally.  
The eardrums were "okay" and the veteran was noted as 
hearing much better following otoscope and cleaning of both 
external ears.  The clinical assessment was mild 
sensorineural deafness, bilaterally.

In a March 1992 statement F. Coya, M.D. reported that the 
veteran had been treated from 1973 to 1992 for hearing loss, 
pruritus and pain and that the symptoms were due to frostbite 
during service.  

Also of record are VA treatment reports dated from November 
1990 to December 1992.  In November 1991 the veteran was 
evaluated for complaints of ear pain.  In 1992 the veteran 
was evaluated and fitted for a hearing aid.  In June 1992 the 
veteran complained of itchy auricles; examination was normal.  
Cortisone cream was prescribed.

On VA examination in July 1995 the veteran complained of 
itchy ears and that his auricles were indurated.  Examination 
revealed atopic dermatitis of the external ears.  The 
auricles were lobulated, the left side worse.  The external 
ear was dry.  The tympanic membranes, tympani and mastoid 
were all normal.  There was no active ear disease.  The 
pertinent clinical impression was residual frostbite of the 
auricles, left side worse.  
On subsequent VA examination in September 1998 the veteran's 
continued to complain of itchy ears and decreased hearing due 
to frostbitten auricles.  On examination both auricles were 
partially deformed and hard to palpation in the superior and 
middle aspects.  The external canal, tympanic membrane, 
tympani and mastoid were all normal.  There was no active 
disease in the middle, inner ear or external ear.  The 
clinical impression was status post frostbite of the 
auricles.  

Additional evidence includes correspondence from the veteran 
which has been translated from Spanish to English.  These 
letters document the veteran's complaints of ear pain and 
itching from 1984 to 1993.  

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App. 269 (1992).  
Where, as in this case, an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

Prior to January 12, 1998, the veteran's frostbite residuals 
were evaluated pursuant to Code 6207, which provides that 
deformity of auricle, with loss of one-third or more of the 
substance will be assigned a 10 percent evaluation.  A higher 
rating required loss of auricle.  38 C.F.R. § 4.87a, Code 
6207 (1998).

Code 7122, formerly residuals of frozen feet (immersion 
foot), was revised effective from January 12, 1998, and is 
now designated as residuals of cold injury.  The latest 
version provides rating criteria for evaluating residuals of 
cold injuries without restriction to the feet.  The change in 
the regulation has provided a new diagnostic code which may 
be applied to the veteran's service-connected residuals of 
frostbite of the ears.  The revised rating criteria provide 
that each affected part will be rated separately and 
combined.  Note (2) following Code 7122.  

The revised 38 C.F.R. § 4.104, Code 7122 provides a 10 
percent rating for pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia, plus (emphasis 
added) tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  A 30 percent rating is 
warranted for cold injury residuals, with pain, numbness, 
cold sensitivity, or arthralgia, plus (emphasis added) two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  Each affected part 
(hand, foot, ear, nose) is evaluated separately and the 
ratings are combined, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26.

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The new rating criteria were deemed sufficiently 
different from those in effect at the time of the May 1991 
decision on appeal that the veteran was scheduled for a VA 
examination in September 1998, and the RO analyzed the 
veteran's claim under the revised regulations in its March 
1999 Supplemental Statement of the Case.  The Board agrees 
with the RO that the most favorable rating for the veteran's 
service-connected frostbite residuals results upon 
application of the current Rating Schedule criteria for 
residuals of cold injuries, pursuant to 38 C.F.R. § 4.104, 
Code 7122.  Accordingly, those criteria will be applied.  It 
is noteworthy in this regard that under the criteria 
previously applied, i.e., Code 6207, the next higher rating 
required loss of auricle, which is not shown.  

Under the revised criteria, the evidence supports the 
assignment of a 10 percent disability rating for each ear.  
The VA examination in 1998 revealed  complaints of itching 
and clinical evidence of hardening of auricles (hearing loss 
was also noted, but is not service connected and may not be 
considered in rating the service connected disability).  
These findings warrant (as the RO determined) a 10 percent 
rating for each ear under the revised Code 7122.  Tissue 
loss, color changes, impaired sensation, hyperhidrosis, or X-
ray abnormalities are not shown.  Hence, a rating in excess 
of 10 percent is not warranted for either ear.  The 10 
percent ratings assigned for each ear combine to a rating of 
20 percent.  38 C.F.R. §§ 4.25, 4.26.  Accordingly, a 
combined rating in excess of 20 percent is not warranted. 


ORDER

A combined rating in excess of 20 percent for residuals of 
frostbite of the ears is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

